Citation Nr: 1036695	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  10-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral foot disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982 
and had Reserve service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 RO decision, which granted a claim 
for service connection for a bilateral foot disorder and assigned 
a noncompensable evaluation, effective January 15, 2002.

The Board notes that the issue of entitlement to service 
connection for a bilateral foot disorder was remanded by the 
Board for further development in November 2006.  Following this 
remand, this issue was granted in full in the aforementioned 
August 2007 RO decision.  This decision was a complete grant of 
benefits with respect to this issue.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  Therefore, the Board is not 
obligated to comply with any directives ordered in the November 
2006 remand, as the issue on appeal at the time of that remand 
was granted in full.  

Additionally, the Board notes that the Atlanta VA RO determined 
in a January 2005 Development Worksheet that the Veteran had 
raised a new issue of entitlement to service connection for right 
5th toe hammertoe which was separate and distinct from his claim 
for service connection for infection of the toes and feet.  
However, as the June 2007 VA opinion upon which the grant of 
service connection for a bilateral foot disorder was based 
specifically related a right fifth toe disability to service, the 
Board finds that this right fifth toe disability was considered 
to be a part of his service-connected bilateral foot disorder and 
will be evaluated as a part of this disability upon adjudication 
of the current evaluation.  As such, the issue of entitlement to 
service connection for a right 5th toe disability has been 
adjudicated and need not be separately referred for appropriate 
consideration.  

In July 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A 
transcript of that proceeding has been associated with the claims 
folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case accompanied 
by a waiver of initial review of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

The Board notes that the Veteran submitted a statement in April 
2009 indicating that she underwent two cesarean sections.  While 
the Veteran's intentions with regard to this statement are 
unclear, the Board will assume that the Veteran was attempting to 
claim service connection for some sort of disability related to 
these procedures.  As such, the issue of entitlement to 
service connection for residuals related to cesarean 
sections has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to a compensable evaluation 
for service-connected bilateral foot disorder.  After a thorough 
review of the Veteran's claims folder, the Board has determined 
that additional development is necessary prior to the 
adjudication of this claim.

The Board notes that the Veteran indicated at the July 2010 
hearing that she had recently had surgery related to fungus on 
her toenails about 1 month prior to the hearing.  The Veteran did 
not indicate whether this surgery was conducted through a private 
medical care provider or at a VA facility.  The Board notes that 
the Veteran did submit private medical evidence regarding her 
foot complaints from June 2010 and July 2010.  However, this 
evidence does not contain information regarding a recent foot 
surgery.  VA has an obligation under the Veterans Claims 
Assistance Act of 2000 (VCAA) to associate all relevant records 
in VA's possession and from private healthcare providers with the 
claims file of a Veteran.  38 C.F.R. § 3.159 (2009).  Therefore, 
the Board finds that this issue must be remanded in order to 
attempt to locate any outstanding VA or private treatment records 
relating to a foot surgery conducted in 2010.  Additionally, the 
RO should take this opportunity to obtain any recent, relevant VA 
treatment records not currently associated with the claims file 
from May 2007 to the present.  

Furthermore, the Board notes that the Veteran indicated in a 
November 2004 statement that she submitted to a senator in 
Georgia that she was having issues with the Social Security 
Administration (SSA) claims process.  It is unclear from this 
statement to what claims process the Veteran is actually 
referring.  However, as this issue is already being remanded for 
further development, an attempt should be made to obtain any 
available SSA disability records that could relate to the 
Veteran's bilateral foot claim.

Finally, the Board notes that the Veteran was afforded a VA 
examination for her bilateral foot disorder most recently in June 
2007.  The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability will 
be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  As the Veteran was last afforded a VA 
examination over 3 years ago, the Board will remand the issue of 
entitlement to a compensable evaluation for service-connected 
bilateral foot disorder in order to afford the Veteran a new VA 
examination to determine the current severity of this condition.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or ordering 
a medical examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Obtain all of the Veteran's recent VA 
medical records that have not already been 
associated with the claims folder, to 
specifically include VA treatment records 
from May 2007 to the present.  

2.	Contact the Veteran to determine when and at 
what medical facility she underwent her most 
recent foot surgery.  Then, obtain and 
associate with the claims file the records 
associated with this surgery.  If necessary, 
an Authorization and Consent to Release 
Information form should be obtained.  Any 
negative responses should be associated with 
the claims file.

3.	Obtain any and all of the Veteran's SSA 
disability records.  Specifically, any SSA 
records concerning disability benefits 
awarded for a bilateral foot disorder must 
be obtained.  

4.	Schedule the Veteran for an appropriate VA 
examination to determine the current 
severity of her bilateral foot disorder.  
The claims folder must be made available 
to the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  The examiner must note in the 
examination report that the claims folder 
was reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should also note the 
Veteran's complaints regarding symptoms 
associated with this disability.  

5.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the November 2009 
statement of the case (SOC).  In the event 
that the claim is not resolved to the 
satisfaction of the Veteran, she should be 
provided a supplemental statement of the 
case (SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran has been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her claim.  
Her cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


